United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1236
                                  ___________

United States of America,           *
                                    *
             Appellee,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Humberto Rivera-Moreno, also known *
as Beto, also known as Erik         *      [UNPUBLISHED]
Moctezuma, also known as Erik       *
Moctezuma-Espindola, also known as *
Eduardo Rivera-Moreno, also known   *
as Jose Chavez,                     *
                                    *
             Appellant.             *
                               ___________

                             Submitted: December 27, 2005
                                Filed: January 10, 2006
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Humberto Rivera-Moreno (Rivera) appeals the sentence the district court1
imposed after a jury found him guilty of conspiring to distribute and possess with
intent to distribute 5 kilograms or more of cocaine, 500 grams or more of

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
methamphetamine, and 50 grams or more of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1), 846; and possessing a firearm in furtherance of a drug-trafficking
crime, in violation of 18 U.S.C. § 924(c). For reversal Rivera argues that his sentence
is excessive and not reasonable under the Fifth and Sixth Amendments, because the
“dramatic” reduction in drug quantity from that recommended by the presentence
report to that found by the district court at sentencing did not result in a corresponding
reduction in Rivera’s Sentencing Guidelines offense level. For the following reasons,
we affirm.

       We note that the 292-month prison term for the drug conspiracy does not
involve a Sixth Amendment violation under United States v. Booker, 125 S. Ct. 738,
756 (2005), because the district court considered only the drug quantities and role
adjustment found by the jury; and that the consecutive 60-month prison term for the
firearm offense was the minimum mandated by 18 U.S.C. § 924(c)(1)(A)(i).

      A sentence within the applicable Guidelines range is presumptively reasonable
and the burden is on the appellant to rebut that presumption. United States v. Lincoln,
413 F.3d 716, 717-18 (8th Cir. 2005). We conclude that Rivera's sentence is not
unreasonable: the district court correctly determined the Guidelines imprisonment
range for the conspiracy count based on the jury’s findings; chose a sentence at the
bottom of that range; and indicated the sentence was based on the court’s
consideration of 18 U.S.C.§ 3553(a)(2)(A) and (a)(2)(B). See Booker, 125 S. Ct. at
765-66 (standard of review; § 3553(a) will guide appellate courts in determining
whether sentence is unreasonable); Lincoln, 413 F.3d at 717-18.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -2-